Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mark Polyakov on March 18th, 2022.  

The application has been amended as follows: 
1.         In claim 10, line 4, delete 
    PNG
    media_image1.png
    308
    279
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    207
    256
    media_image2.png
    Greyscale
 


delete
    PNG
    media_image3.png
    306
    272
    media_image3.png
    Greyscale

and line 12, delete 
    PNG
    media_image4.png
    260
    226
    media_image4.png
    Greyscale
.

2.	Cancel claim 12.

3.	In claim 13, line 1, after “treating cancer in a mammal”, insert “wherein the cancer is characterized by overexpression of ENPP1,”.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of Applicant's amendment and the Examiner’s amendment, claims 10-11 and 13 are allowed and renumbered to claims 1-3.
The examiner further acknowledges that claim 13 is being rejoined and is amended herein. 

th compound, 5th, compound, 12th compound and the 28th compound, the examiner contends that the 112(d) rejection is now moot. Consequently, the 112(d) rejection of claim 10 is hereby withdrawn.  
	
		Given that applicant has cancelled claim 1 and amended claim 10, the 102(a)(2) rejection over Gallatin is now moot.  Consequently, the 102(a)(2) rejection of claim 1-7, 9, and 11 over Gallatin (WO 2019/046778 A1) is hereby withdrawn.  

		The examiner further contends that compound 51 of Gallatin et al. anticipate instant compound 28 (from left to right line by line) of claim 10.  Additionally, compound 43 which recite a hydrogen at the C1 alkyl renders obvious the alkyl group of instant compound 12 of claim 10.  Additionally, compound 331 of Gallatin anticipates instant compound 4.  Finally, Jackson et al. (Hypertension, 2017, Vol. 69, No. 3, pgs. 484-493) teaches that alkaline phosphatase inhibitors attenuate renovascular responses to Norepinehprine.  Specifically, Jackson et al. teach that TNAP inhibitors such as 2,5-dimethoxy-N-(quinoline-2-yl)benzenesulfonamide (i.e. instant compound 5 of claim 10) blunt renovascular responses to norepinephrine (see abstract).  

The following is an examiner's statement of reasons for allowance: Claims 10-11 and 13 are drawn to quinoline and quinazoline compounds and pharmaceutically acceptable salts thereof, pharmaceutical compositions comprising said compounds and Jackson et al. (Hypertension, 2017, Vol. 69, No. 3, pgs. 484-493 (see abstract) who teaches instant 5th compound and which has been deleted.  Moreover, applicant has demonstrated in the specification that the compounds of claim 10 were effective in inhibiting ENPP1.  Since the present claims require the use of the compounds delineated in claim 10 and no prior art anticipates or renders obvious the particular compounds and method according to claim 10 and claim 13, claims 10-11 and 13 are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 10-11 and 13 (renumbered 1-3) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/19/2022